Citation Nr: 0713747	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  01-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for compensation purposes 
for dental trauma to teeth numbers 9, 10, and 11.


REPRESENTATION

Appellant represented by:	Michael A. Leonard. Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Winston-Salem, North 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA). 

In January 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned.

In November 2004, the Board denied entitlement to service 
connection for residuals of a head injury, and to service 
connection for dental trauma to teeth numbers 9, 10, and 11 
for compensation purposes.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order of the Court in December 2006, the Court affirmed 
the November 2004 denial of service connection for residuals 
of a head injury; and, remanded that part of the decision 
which denied service connection for dental trauma to teeth 
numbers 9, 10, and 11 for compensation purposes for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

The claims of entitlement to service connection for residuals 
of burn injuries, epididymitis, hearing loss, and residuals 
of a left ankle crush which were remanded in November 2004, 
remain in remand status.  This remand does not change any 
prior instruction with respect to those issues.




REMAND

The Court held that the Board's statement of reasons and 
bases with regard to the denial of the veterans claim was 
inadequate.  The Court also found that the March 2003 VA 
examination report was not clear as to whether the veteran's 
loss of teeth was "due to loss of substance of body of 
maxilla or mandible."  Finally, the Court held that it was 
not clear how the Board concluded in November 2004 that the 
veteran had no such loss.  Consequently, the Court concluded 
that the Board should have remanded the claim for 
clarification, or explained why such clarification was 
unnecessary.  

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service- connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17. 38 C.F.R. § 3.381 (2006). Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule or ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916.

The evidence of record indicates that in service, the veteran 
had certain teeth extracted.  Post service he had additional 
dental disabilities resulting in dentures. Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
(loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity).  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).

The above-cited provisions of 38 C.F.R. § 4.150, Code 9913, 
became effective on February 17, 1994.  The prior version of 
38 C.F.R. § 4.150, Code 9913 (1993) is to the same effect, 
providing for ratings from zero to 40 percent for loss of 
teeth due to loss of substance of the body of the maxilla and 
mandible, and further providing that such ratings contemplate 
loss of body of bone only through trauma or disease such as 
osteomyelitis, and not due to loss of the alveolar process 
through natural resorption.

In the March 2003 VA examination the examiner, while 
determining that the veteran appeared to have lost teeth 
numbered 9, 10, and 11 due to trauma, did not address whether 
the loss of teeth was the result of loss of substance of body 
of maxilla or mandible, either trauma-induced or otherwise. 
The Board accordingly must remand this claim to address this 
issue. 

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2. Request that the veteran identify any 
existing relevant dental treatment 
records from March 2003 to the present. 
Obtain and incorporate into the claims 
folder the records identified by the 
veteran.

3. The veteran should be afforded an 
examination by an oral surgeon to 
ascertain the nature and etiology of his 
service connected traumatic loss of teeth 
9, 10, and 11.  The claims folder and a 
copy of this remand are to be provided to 
the oral surgeon for review in 
conjunction with the examination.  All 
indicated test and studies deemed 
appropriate should be accomplished and 
all clinical findings should be reported 
in detail. Thereafter, the examining oral 
surgeon must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that the veteran's traumatic loss 
of teeth 9, 10, and 11, was due to loss 
of substance of body of maxilla or 
mandible without loss of continuity.  A 
complete rationale must be provided for 
any opinion offered.  

4. If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken. Dingess; 38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006). 

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

